DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Such claim limitations are:
The limitation, "the controller configured to cause a movement of the end effector" in claim 1.
The limitation, “the controller is configured to cause movement of the end effector” in claim 6.
The limitation, “a first drivetrain configured to engage with the first engagement member” in claim 9.
The limitation, “the first drive actuator configured to drive the first drivetrain” in claim 9.
The limitation, “a second drivetrain configured to engage with the second engagement member” in claim 9.
The limitation, “the second drive actuator configured to drive the second drivetrain” in claim 9.
The limitation, “the controller is further configured to operate the third drive mechanism” in claim 12.
The limitation, “the controller is configured to operate the third drive mechanism” in claim 13.
The limitation, “the controller is further configured to operate the third drive mechanism in claim 16.
The limitation, “the controller is further configured to issue an alarm” in claim 21.
The limitation, “a first drive actuator configured to engage with a first engagement member” in claim 24.
The limitation, “a second drive actuator configured to engage with a second engagement member” in claim 24.
The limitation, “a third drive actuator configured to engage with a third engagement member” in claim 24.
The limitation, “a controller configured to operate the first drive actuator, the second drive actuator, and the third drive actuator” in claim 24.
The limitation, “the controller is further configured to operate the third drive actuator” in claim 25.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-2,4,6-10,12-13,16-21,24-25,30,33,35-36,38-39 and 41-42 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record does not disclose or render obvious before the effective filing date the features of a third engagement member coupled to the instrument shaft, a drive system comprising a third drive mechanism to engage with the third engagement member and drive the instrument shaft through the third engagement member, a controller operably connected to the third drive mechanism, the controller configured to cause a movement of the end effector while maintaining a tension applied to the flexible tensioning member within a tension range by operating the third drive mechanism to drive the instrument shaft, in combination with the other limitations of the independent claim.
	The closest prior art is Jogasaki et al. (PGPub US 2016/0213438 A1), which discloses an instrument (1A in Fig. 11) comprising an instrument shaft (2), a first engagement member (20) at a proximal portion of the instrument (right-hand end of 2), a second engagement member (21) at the proximal portion of the instrument (right-hand end of 2), an end effector (4), and a flexible tensioning member (6 and 7) comprising a first portion (6) and a second portion (7), the first portion (6) extending between the end effector (4) and the first engagement member (20) and the second portion (7) extending between the end effector (4) and the second engagement member (21); and a drive system (10) comprising: a first drive mechanism (30A) to engage with the first engagement member (20) and drive the flexible tensioning member (6 and 7), a second drive mechanism (35A) to engage with the second engagement member (21) and drive the flexible tensioning member (6 and 7) in opposition to the first drive mechanism (30A) (see arrows in Figs. 11 and 12), a controller (400 in Fig. 1) operably connected to the first drive mechanism (30A in Fig. 11) and the second drive mechanism (35A) (400 connected to instrument 240 in Fig. 1), the controller (400) configured to cause a movement of the end effector (4 in Fig. 11) by operating the first and second drive mechanisms (30A and 35A) to drive the flexible tensioning member (6 and 7).
	However, Jogasaki et al. fails to disclose a third engagement member coupled to the instrument shaft, a drive system comprising a third drive mechanism to engage with the third engagement member and drive the instrument shaft through the third engagement member, a controller operably connected to the third drive mechanism, the controller configured to cause a movement of the end effector while maintaining a tension applied to the flexible tensioning member within a tension range by operating the third drive mechanism to drive the instrument shaft. Furthermore, it would not be obvious to modify the invention of Jogasaki et al. to incorporate these features.
Regarding claim 24, the prior art of record does not disclose or render obvious before the effective filing date the features of a third drive actuator configured to engage with a third engagement member of the instrument to drive an instrument shaft of the instrument and a controller configured to operate the third drive actuator while maintaining the tension applied to a flexible tensioning member in a tension range, in combination with the other limitations of the independent claim.
	The closest prior art is Jogasaki et al. (PGPub US 2016/0213438 A1), which discloses an instrument drive system (10 in Fig. 11) comprising a first drive actuator (30A) configured to engage with a first engagement member (20) of an instrument (1A) to drive a flexible tensioning member (6 and 7) of the instrument (1A), a second drive actuator (35A) configured to engage with a second engagement member (21) of the instrument (1A) to drive the flexible tensioning member (6 and 7) in opposition to the first drive actuator (30A) (see the arrows in Figs. 11 and 12), a controller (400 in Fig. 1) configured to operate the first drive actuator (30A in Fig. 11) and the second drive actuator (35A) to apply tension to the flexible tensioning member (6 and 7) and cause movement of an end effector (4) of the instrument (1A) in a first degree of freedom (see movement of end effector 4 in Figs. 11 and 12).
	However, Jogasaki et al. fails to disclose a third drive actuator configured to engage with a third engagement member of the instrument to drive an instrument shaft of the instrument and a controller configured to operate the third drive actuator while maintaining the tension applied to a flexible tensioning member in a tension range. Furthermore, it would not be obvious to modify the invention of Jogasaki et al. in order to meet these limitations.
Regarding claim 30, the prior art of record does not disclose or render obvious before the effective filing date the method of determining a force to be applied on a shaft of the instrument and operating the drive system to apply the force on the shaft of the instrument to cause the commanded movement of the end effector, in combination with the other limitations of the independent claim.
	The closest prior art is Jogasaki et al. (PGPub US 2016/0213438 A1), which discloses a method of operating a drive system (10 in Fig. 11) for an instrument (1A) comprising receiving a commanded movement of an end effector (4) of the instrument (1A), determining a first tension to be applied on a first portion of a flexible tensioning member (6) of the instrument (1A) (PP [0011]: “a tension-applying section configured to apply common tension to a first region in the first pulling member from a contact position of the first pulling member and the first engaging body to the treatment section, and a second region in the second pulling member from a contact position of the second pulling member and the second engaging body to the treatment section”), wherein the flexible tensioning member (6 and 7) is coupled to the end effector (4) of the instrument (1A); determining a second tension to be applied on a second portion of the flexible tensioning member (7) (PP [0042]: “The operation control is performed by the slave control circuit 400”), and operating the drive system (10) to apply the first tension on the first portion of the flexible tensioning member (6) and the second tension on the second tensioning member (7) (PP [0046]).
	However, Jogasaki et al. fails to disclose a method of determining a force to be applied on a shaft of the instrument and operating the drive system to apply the force on the shaft of the instrument to cause the commanded movement of the end effector. Furthermore, it would not be obvious to modify the device of Jogasaki et al. to meet these claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771          

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771